C. A. 7th Cir. Application for stay, addressed to *1240The Chief Justice and referred to the Court, granted, and it is-ordered that the mandate of the United States Court of Appeals for the Seventh Circuit, case Nos. 91-2330 and 9Í-2415, is recalled and stayed pending the disposition by this Court of the petition for writ of certiorari. Should the petition for writ of certiorari be denied, this stay terminates automatically. In the event the petition for writ of certiorari is granted, this stay shall continue pending the sending down of the judgment of this Court.
Justice Blackmun and Justice Stevens would deny the application for stay.